385 U.S. 97 (1966)
BOARD OF PUBLIC WORKS OF MARYLAND ET AL.
v.
HORACE MANN LEAGUE OF THE UNITED STATES OF AMERICA, INC., ET AL.
No. 473.
Supreme Court of United States.
Decided November 14, 1966.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEALS OF MARYLAND.
Thomas B. Finan, former Attorney General of Maryland. for the Board of Public Works of Maryland, and William L. Marbury for Saint Joseph College et al., petitioners in No. 473.
Leo Pfeffer for appellants in No. 590.
Robert C. Murphy, Attorney General of Maryland, and Edward L. Blanton, Jr., Assistant Attorney General, for the Board of Public Works of Maryland, and Parsons Newman for Hood College, appellees in No. 590.
John Holt Myers for the Association of American Colleges, as amicus curiae, in support of the petition in No. 473.
PER CURIAM.
The petition for a writ of certiorari in No. 473 is denied. The motion to dismiss in No. 590 is granted and the appeal is dismissed.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART are of the opinion that in No. 473 certiorari should be granted and the case set for plenary consideration, and that in No. 590 probable jurisdiction should be noted and the case set down for oral argument.
NOTES
[*]  Together with No. 590, Horace Mann League of the United States of America, Inc., et al. v. Board of Public Works of Maryland et al., on appeal from the same court.